772 F.2d 905
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.WILLIE BURTON, JR., PLAINTIFF-APPELLANT,v.OFFICER COOKS, DEFENDANT,KEITH DIAMOND, BENTON TOWNSHIP, POLICE DEPARTMENT; AND TWOWHITE MALE POLICEMEN, BENTON HARBOR POLICEDEPARTMENT, DEFENDANTS-APPELLEES.
NO. 85-1281
United States Court of Appeals, Sixth Circuit.
8/12/85

W.D.Mich.
APPEAL DISMISSED
ORDER
BEFORE:  KEITH, MERRITT and KENNEDY, Circuit Judges.


1
Plaintiff filed suit against officer Cooks (Cooks), Berrien County Sheriff's Department, St. Joe, Michigan; officer Keith Diamond (Diamond), Benton Township Police Department, Benton Harbor, Michigan; and two white male police officers, Benton Harbor Police Department under 42 U.S.C. Sec. 1983.  On February 26, 1985 default judgment was entered against Diamond for failure to plead or otherwise defend the case.  Diamond's motion to set aside the default judgment was granted on March 19, 1985.  Diamond filed an answer to the complaint the same day.  On March 27, 1985 plaintiff appealed from the order setting aside the default judgment.


2
An order vacating a default judgment is a non-appealable, interlocutory order.  Kummer v. United States, 148 F.2d 191, 192 (6th Cir. 1945); Murphy v. Helena Rubenstein Company, 355 F.2d 553 (3rd Cir. 1965); Parks By And Through Parks v. Collins, 761 F.2d 1101, 1104 (5th Cir. 1985).  Here, the order granting relief from the default judgment left the case pending for further determination, and will be reviewable only after the case is disposed of on the merits.


3
Therefore, it is ORDERED that this appeal is dismissed for lack of jurisdiction pursuant to Sixth Circuit Rule 9(d)(1).